Citation Nr: 0925309	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disability.  

2.  Entitlement to service connection for a total right knee 
arthroplasty.  

3.  Entitlement to service connection for myopic astigmatism 
with presbyopia (claimed as sight problems), to include as 
due to service-connected hypertension.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the Veteran's claim of entitlement to service connection for 
a left knee disability and denied entitlement to service 
connection for benign prostatic hypertrophy (claimed as 
urinary and prostate problems), right knee arthroplasty, 
myopic astigmatism with presbyopia and tinnitus.  In June 
2007, the Veteran submitted a notice of disagreement (NOD) 
with this decision regarding the issues of entitlement to 
service connection for benign prostatic hypertrophy and right 
knee arthroplasty as well as the denial of his petition to 
reopen a claim of entitlement to service connection for a 
left knee disability.  The Veteran perfected his appeal with 
regard to these issues in December 2007.  

The Board notes that on his Substantive Appeal, the Veteran 
indicated that he wished to withdraw the issue of entitlement 
to service connection for benign hypertrophy, claimed as 
urinary and prostate problems.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2008).  Accordingly, the 
Board does not have jurisdiction to review this issue and it 
is dismissed.

The Veteran submitted a second NOD in January 2008, with 
regard to the issues of entitlement to service connection for 
myopic astigmatism with presbyopia and tinnitus.  He 
perfected his appeal with regard to these issues in March 
2008.


With regard to the Veteran's petition to reopen his claim of 
entitlement to service connection for a left knee disability, 
to establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2008).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of the claims.  On 
both of his Substantive Appeal forms, dated in December 2007 
and March 2008, the Veteran declined the option of testifying 
at a personal hearing.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of these claims 
has been obtained by VA.  

2.  Service connection for chondromalacia of the left knee 
was finally denied by an unappealed rating decision by the RO 
in March 1996.  

3.  The additional evidence received since March 1996 rating 
decision is new and material and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

4.  The preponderance of the evidence is against a finding 
that the Veteran has a left knee disability that is the 
result of a disease or injury in service.

5.  A right knee disability was not manifested until many 
years after service and there is no competent evidence that 
the Veteran's right total knee arthroplasty was causally 
related to or otherwise aggravated by a service-connected 
disability.  
6.  The Veteran's refractive error of the eyes is not a 
disease or injury under the meaning of applicable law and 
regulation for VA purposes.  

7.  The preponderance of the evidence is against a finding 
that the Veteran suffers from tinnitus or an eye disorder 
that is the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The March 1996 RO decision which denied service 
connection for chondromalacia of the left knee is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1103 (2008).  

2.  New and material evidence has been received sufficient to 
reopen the claim of service connection for a left knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2008).  

3.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & West 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).  

4.  The Veteran's right total knee arthroplasty was not 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & West 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.309, 3.310 (2008).  

5.  The Veteran does not have an eye disability which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  

6.  The Veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  In addition, the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the 
adjudication of petitions to reopen service connection 
claims, the appellant be given notice of the elements of 
service connection, the elements of new and material 
evidence, and the reasons for the prior denial.  

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in August 2006, November 2006 
and January 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The August 2006 
letter provided notice of the elements of new and material 
evidence and the reasons for the prior denial.  The criteria 
of Kent are satisfied.  See Kent, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a case such as this where it appears that Veteran's 
service treatment records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out; however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, 
if they still existed, necessarily support the Veteran's 
claims.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
Veteran in developing the claims, and to explain its decision 
when the Veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).

In January 2008, VA provided the Veteran with a Formal 
Finding on the Unavailability of Complete Service Records.  
This Finding informed the Veteran of the efforts made by the 
RO t obtain his military service records.  The RO contacted: 
the National Personnel Record Center; the United States Army 
Health Clinic, Wiesbaden Army Airfield in Germany; Evans Army 
Community Hospital at Fort Carson in Colorado; Schofield 
Barracks Army Health Clinic in Hawaii; Madigan Army Medical 
Center in Tacoma, Washington; and Reynolds Army Community 
Hospital at Fort Sill in Oklahoma.  Negative responses were 
received from each.  Additionally, the RO issued the Veteran 
a letter in October 2007, requesting the dates of his 
hospitalization (as opposed to outpatient treatment records) 
and requested he specify dates within three months.  No reply 
was received.  The Board notes that the duty to assist is not 
always a one-way street.  If the Veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).   

Considering the aforementioned, the Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
Veteran with regard to obtaining his service treatment 
records through its actions.  See also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  The Veteran and his attorney have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the Veteran's claims that 
has not been obtained and associated with the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Initially, the Board notes that the Veteran was not afforded 
a VA examination for his claimed vision disability.  As will 
be discussed in further detail below, the law provides that 
refractive errors of the eyes are congenital or developmental 
defects and are not a disease or injury within the meaning of 
applicable legislation.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2008).  

With regard to the Veteran's claims of entitlement to service 
connection for knee disabilities and tinnitus, he was 
afforded VA medical examinations in January 2007 and October 
2007 to obtain opinions as to whether his alleged conditions 
can be directly attributed to service.  Further examination 
or opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the appellant's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  However, before reaching the merits of the Veteran's 
claim for a left knee disability, the Board must first rule 
on the matter of reopening of the claim.  That is, the Board 
has a jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett, 
supra.

As noted above, service connection for chondromalacia of the 
left knee was finally denied by the RO in March 1996.  There 
was no appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  The Board notes 
that there has been a regulatory change with respect to new 
and material evidence, which applies prospectively to all 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  
The Veteran filed his claim to reopen in August 2006, 
subsequent to this date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the March 1996 rating 
decision that denied service connection for chondromalacia of 
the left knee included the Veteran's service treatment 
records, VA treatment records from 1979 to 1995, and March 
1979 and April 1981 VA examination reports.  

The service treatment records showed that the Veteran was 
treated for left knee pain on three occasions from April to 
May 1978, and was put on light duty for 30 days.  The 
diagnosis was chondromalacia.  The Veteran denied any knee 
problems on a Report of Medical History for separation from 
service in July 1978, and no pertinent abnormalities were 
noted on examination at that time.  

The March 1979 VA examination showed normal range of motion 
in the left knee.  The April 1981 VA examination report and 
VA outpatient records from 1979 to 1995, showed no complaint, 
treatment, abnormalities or findings referable to the left 
knee.  

By rating action in March 1996, the RO denied service 
connection for a left knee disability.  The Veteran and his 
representative were notified of this decision and did not 
appeal.  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
Veteran has submitted new and material evidence sufficient to 
reopen his claim for service connection for a left knee 
disability.  The evidence added to the record since the March 
1996 rating decision included the evidence discussed above, 
private treatment records from 1983 to 2007, including a July 
2007 letter from a private physician, VA outpatient records 
from 1995 to 2007, an October 2007 VA examination report, and 
statements from the Veteran's wife and friends.  

Since this evidence relates to crucial questions in the 
Veteran's case, i.e., whether the Veteran has a current 
disability and whether a medical nexus exists between the 
alleged injury in service and the Veteran's current left knee 
disability, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, and it is determined to be 
material to the Veteran's claim.  Accordingly, the claim is 
reopened, and must be considered in light of all the 
evidence, both old and new.

III.  Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); see also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  
Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a) 
(2008).  When aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  See also Allen v. Brown, 7 Vet. App. 439 
(1995).

Under the revised § 3.310(b) (the existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  

These findings as to baseline and current levels of severity, 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006); 38 C.F.R. § 3.310 (2008).  Although the stated intent 
of the change was merely to implement the requirements of 
Allen, supra, the new provisions amount to substantive 
changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.  

Service connection may also be granted for arthritis if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  See 38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Evidence which may be considered in rebuttal of 
service incurrence of a disease listed in 38 C.F.R. § 3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease.  See 38 C.F.R. § 3.309(d) (2008).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
Se 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
494-95 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  See 
38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 
(1992).  A chronic disease need not be diagnosed during the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable medical 
and lay evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 
38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 
(1993).  The lapse in time from manifestation to diagnosis 
under 38 C.F.R. § 3.307(c) "is ultimately a question of fact 
for the Board to address."  See Bielby v. Brown, 7 Vet. App. 
260, 266 (1994).  

Left Knee Disability

As noted above, the Veteran was treated for left knee 
problems on a couple of occasions in April and May 1978 
during service.  However, contrary to the private physician's 
assertions in July 2007, the evidence of record does not 
reflect any chronic residual problems at the time of service 
separation or until many years thereafter.  In fact, at the 
time of his service separation examination in July 1978, the 
Veteran specifically denied any knee problems, and no 
pertinent abnormalities were noted on examination at that 
time.  

Furthermore, the Veteran made no mention of any knee problems 
on his original application for VA compensation benefits in 
March 1979, and no pertinent abnormalities were noted on VA 
examination at that time.  At the time of the March 1979 VA 
examination, the Veteran reported that his left knee was 
"cold" but did not report any pain, instability, or other 
knee problems.  Likewise, the Veteran made no mention of any 
knee problems when examined by VA in April 1981, or when seen 
by VA on numerous occasions for various maladies from 1979 to 
1998.  A May 1998 VA progress note showed complaints of right 
knee pain without instability, redness, swelling or give way.  
The assessment included degenerative joint disease, gout, and 
overweight.  

Private medical records received from the Veteran reflect 
treatment for various maladies from 1983 to the present.  A 
treatment report in April 1983 showed that the Veteran was 
seen for acute left knee pain which he reported had begun 
that day.  The Veteran reported that he hit the anterior part 
of his left knee on a curb when he fell a couple of days 
earlier, but that it didn't bother him too much until that 
day.  On examination, the Veteran was grossly overweight but 
in no acute distress.  There was maybe 0-1+ effusion in the 
left knee with increased heat but no erythema.  Range of 
motion of the knee was good, the ligaments were stable, and 
McMurray signs was negative.  There was some point tenderness 
over the inferior aspect of the patella, but x-ray studies of 
the patella were normal.  The impression was acute 
inflammatory reaction of the left knee, possibly on the basis 
of gout or possibly post traumatic.  The examiner commented 
that the medication the Veteran was taking 
(Hydrochlorothiazide) could precipitate gouty arthritis by 
increasing uric acid and that such reaction was not uncommon 
after an injury.  

A private report in November 1985, showed treatment for 
chronic bilateral foot pain and a history of gout.  

A private treatment record showed treatment for a right leg 
injury in February 1986, when the veteran was struck just 
below the knee by a 10-by-4 foot board.  There was a 8-by-8 
cm hematoma over the right tibial tuberosity.  The right knee 
was stable with full range of motion, and x-ray studies were 
normal. The impression was contusion/hematoma of the right 
knee.  

Private treatment records showed that the Veteran was seen 
for persistent posterior right knee pain in April 1993.  The 
Veteran reported that he had fallen and twisted his right 
knee previously, and said that he had some swelling in his 
knee a month earlier which seemed to have resolved.  An 
examination revealed some swelling in the posterior area 
consistent with a Baker's cyst, and some mild tenderness in 
the anterior aspect of the knee without effusion, swelling, 
ligament instability.  The assessment was Baker's cyst.  

Subsequent VA records showed treatment for gouty arthritis 
involving his feet, knees, and upper extremities, and that 
the Veteran was prescribed medication for gout.  (See July 
1998 VA outpatient note).  VA outpatient notes in August 2001 
showed treatment for bilateral knee pain and a history of 
medial compartment osteoarthritis.  The Veteran reported that 
he rode a bike every day as part of an exercise program to 
loose weight and had increased pain in both knees since 
starting the program.  The Veteran had mainly bilateral 
anterior knee pain related to weight bearing-type activities.  
The assessment included morbid obesity and degenerative joint 
disease of the knees.  

When seen by VA in September 2003, the Veteran reported a 
history of bilateral knee pain for about seven years, and 
said that he underwent debridement of the right knee about 
five years earlier.  The assessment included bilateral 
osteoarthritis of the knees.  

A VA outpatient note in July 2006, indicated that the Veteran 
had fallen and hurt is left knee three weeks earlier.  X-ray 
studies, including tunnel, lateral, and sunrise views 
revealed moderate three compartment degenerative joint 
disease, mild lateral subluxation of the patella and possible 
intra-articular loose body at the intracondylar region of the 
knee.  An MRI in August 2006, revealed ACL tear versus intra-
articular loose body, possible partial tear of the posterior 
cruciate ligament, suspect medial collateral ligament 
disruption, and extensive tear involving the medial and 
lateral meniscus.  

The evidence showed that the Veteran had total knee 
replacement of the left knee in January 2007, and the right 
knee in March 2007.  

In a letter received in July 2007, a private physician 
reported that the Veteran injured his left knee in service, 
"and that he had numerous visits with his physician and with 
physical therapy following that."  The physician indicated 
that the Veteran's left knee never got better and that he 
subsequently developed right knee problems due to "load 
sharing."  He also asserted that because of a lifetime of 
being unable to exercise adequately due to his knee problems, 
the Veteran gained significant weight and that this has 
adversely affected his health and well-being.  

When examined by VA in October 2007, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's complaints, medical history, and 
clinical findings on examination.  The examiner noted that 
the while the Veteran was treated for left knee problems in 
service, there was no evidence of any knee problems at the 
time of service separation or until many years thereafter.  
Furthermore, he noted that the evidence of record showed a 
history of multiple injuries to his right and left knee 
subsequent to service.  The examiner opined, in essence, that 
the Veteran's current left knee disability was not related to 
the knee injury in service, and that his current right knee 
disability was also unrelated to the left knee injury in 
service.  

After review of all the evidence of record, the Board finds 
no basis for a favorable disposition of the Veteran's claim 
of service connection for a left knee disability.  

The Veteran contends that service connection should be 
established for a left knee disability because he was 
diagnosed with chondromalacia in service.  He argues that 
chondromalacia, unlike patellofemoral syndrome, is not a 
disability susceptible to improvement and only worsens with 
time.  Therefore, he believes that his chondromalacia of left 
knee is the root cause for his current disability and should 
be service-connected.  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  
Savage, 10 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The Board does not dispute the fact that the Veteran was 
treated for knee pain on three occasions in April and May 
1978, during service.  However, he required no further 
treatment during service and, moreover, specifically denied 
any knee problems at the time of his separation examination 
only two months later in July 1978.  Furthermore, the Veteran 
made no mention of any left knee problems at the time of his 
original VA compensation claim in March 1979, or when 
examined by VA in March 1979 or April 1981.  The first 
evidence of any complaint or treatment for a left knee 
problem was in 1983, after the Veteran fell on a curb and 
struck his knee.  It is significant to note that when the 
Veteran was treated in 1983, he did not mention any history 
of knee problems and stated that his knee pain had begun that 
day.  Although subsequent medical records showed occasional 
complaints of multiple joint pains, which were attributed to 
possible gout, there was no mention or objective evidence of 
any chronic knee problems until well into the 1990s.  The 
Board also notes that the medical reports of record do not 
reflect any complaints or findings that the Veteran favored 
his left leg or that he had an antalgic gait until 2001, 
after he was diagnosed with bilateral degenerative joint 
disease of the knees.  

Concerning the private opinion, the Board notes that while 
the physician asserted that the Veteran had chronic left knee 
problems since his injury in service and that he was treated 
continuously since service, he offered no objective evidence 
or pointed to any specific treatment record to support his 
assertions.  Although the physician indicated that he had 
reviewed some of the Veteran's service treatment records, he 
offer no explanation for the fact that the Veteran denied any 
knee problems at the time of service separation, and that no 
pertinent abnormalities were noted on examination at that 
time or until many years after service.  As noted above, 
except for treatment following a injury to his left knee in 
1983, the evidentiary record failed to show any complaints or 
treatment for any left knee problems until May 1998.  

Concerning his assertion that the Veteran's obesity was due 
to his inability to exercise because of his bilateral knee 
problems, the Board points out that the service treatment 
records showed that the Veteran was more than 50 pounds 
overweight and was referred for diet therapy prior to his 
left knee problems in service.  At the time of service 
separation, the Veteran was 5'-7" tall and weighed 267 
pounds.  Additionally, the medical reports of record 
subsequent to service showed that the Veteran was routinely 
encouraged by various health care providers to exercise and 
diet to loose weight.  The records do not indicate or 
otherwise suggest that the Veteran was unable to exercise due 
to bilateral knee problems.  The Board is cognizant that the 
Veteran was shown to have increased bilateral knee pain while 
in a weight reduction program in 2001.  However, there was no 
evidence that his knee pain prevented him from exercising 
prior to that time.  It is interesting to note that while the 
physician asserted that the Veteran's weight gain was caused 
by an inability to exercise, the Veteran attributed his 
weight gain to increased stress related to his marriage and 
work.  (See June 1994 VA outpatient note).  In any event, the 
Board finds that the physician's assertions are not only 
unsubstantiated, but contradicted by the objective evidence 
of record.  

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive or entitled to 
absolute deference.  Indeed, the Court has provided guidance 
for weighing medical evidence.  For example, in Bloom v. 
West, 12 Vet. App. 185, 187 (1999), the Court held that a 
medical opinion, based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  See also, Black v. 
Brown, 5 Vet. App. 177, 180 (1993) (a medical opinion is 
inadequate when it is unsupported by clinical evidence.)  A 
bare conclusion, even when reached by a health care 
profession is not probative without a factual predicate in 
the record.  Miler v. West, 11 Vet. App. 345, 348 (1998).  
Accordingly, the Board finds that the private medical opinion 
is speculative at best and declines to assign any substantive 
weight to the opinion.  

In this case, the Board finds the VA opinion persuasive, as 
it was based on a thorough review of all of the evidence of 
record.  The examiner included a detailed discussion of all 
relevant facts, and offered a rational and plausible 
explanation for concluding that the Veteran's current left 
knee disability was not related in any way to the knee injury 
in service, and that his current right knee disability was 
not proximately due or causally related to any left knee 
problem.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).  

Based on the discussion above, the Board finds no basis for a 
favorable disposition of the Veteran's appeal.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt, but as the preponderance of the evidence is 
against the claim, the doctrine is not for application. 





Right Knee Disability

The Veteran does not contend, nor do the service treatment 
records show any complaints, abnormalities or diagnosis 
referable to any right knee problems in service.  Rather, the 
Veteran asserts that his current right knee disability was 
caused by overuse from favoring his left knee which he 
injured in service.  

In this case, the only favorable evidence in support of the 
Veteran's claim for secondary service connection for a right 
knee disability was the July 2007 private medical opinion 
discussed above.  However, the private physician did not 
offer any objective evidence to support his opinion.  While 
the evidence of record includes numerous medical records 
showing treatment for various maladies from 1979 to the 
present, including treatment for bilateral foot pain in 1985, 
and for left and right knee problems in 1983 and 1986, 
respectively, there was not a single report which showed or 
otherwise suggested that the Veteran favored his left knee.  
In fact, on the latter report in 1986, the record indicated 
that the Veteran favored his right knee.  

The provisions of 38 C.F.R. § 3.310 apply only to service 
connection for secondary disabilities caused by a service-
connected disability.  In this case, service connection for a 
left knee disability has been denied.  Accordingly, there is 
no legal basis of entitlement to secondary service connection 
for a right knee disability because the Veteran has not been 
granted service connection for the disability which he claims 
caused his right knee disability.  Therefore, with respect to 
his claim of secondary service connection, application of the 
law to the facts is dispositive, and the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).  

Defective Vision

Initially, it should be noted that some disabilities, such as 
congenital or developmental defects and refractive error of 
the eye, are not deemed diseases or injuries for VA purposes.  
38 C.F.R. § 3.303(c) (2008).  However, under certain 
circumstances, service connection may be granted for such 
disorders if they are shown to have been aggravated during 
service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 
18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent 
opinion, VA's General Counsel indicated that, for service 
connection purposes, there is a distinction under the law 
between a congenital or developmental "disease" and a 
congenital "defect."  Congenital diseases may be service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  A congenital 
or developmental "defect," on the other hand, may not be 
service connected in its own right.  However, service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect in service.  
VAOPGCPREC 82-90.  Therefore, absent superimposed disease or 
injury, service connection may not be allowed for a 
congenital or developmental defect of the eyes, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  Id; Parker v. Derwinski, 1 
Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 
364 (1992).  

In this case, the Veteran contends that he has problems with 
his vision which he believes is due to his service-connected 
hypertension.  The Veteran appears to argue that he suffers 
from some form of retinopathy as a result of his 
hypertension, and submitted a copy of a web article on the 
subject of retinal vascular disease in hypertension.  
However, he has not submitted any evidence that he has 
hypertensive retinopathy or any other eye impairment other 
than refractive error.  

The Veteran's enlistment examination showed a history of poor 
vision and that he wore glasses when he entered military 
service in November 1971.  Uncorrected distant vision at that 
time was 20/40 in the right eye and 20/30 in the left eye, 
each corrected to 20/20.  The Veteran does not contend, nor 
do the service treatment records show any complaints or 
treatment for any eye problems during service.  

A VA eye examination in October 2006, was essentially within 
normal limits except for myopic astigmia/presbyopia.  There 
was no evidence of diabetic retinopathy.  

VA regulations provide that refractive error of the eyes is a 
developmental defect and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In this case, the Veteran is not shown to have any 
evidence of an eye disease or disability other than 
refractive error.  VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or 
injury, which created additional disability.  See VAOPGCPREC 
82-90, 55 Fed. Reg. 45711 (1990) (service connection may not 
be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).  

In the present case, other than refractive error at the time 
of service enlistment, there is no evidence of disease or 
injury to the Veteran's eyes during service.  Therefore, 
absent superimposed disease or injury, service connection may 
not be allowed for refractive error of the eyes, including 
myopia, presbyopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  Id; Parker v. Derwinski, 1 Vet. App. 522 
(1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

In this case, the issue does not involve a simple diagnosis, 
therefore, the Veteran is not competent to provide more than 
simple medical observations.  The Veteran's current eye 
problems may not be diagnosed via lay observation alone and 
the Veteran is not competent to provide a complex medical 
opinion regarding the etiology of the claimed disability.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As noted above, direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

As there is no competent medical evidence of record 
suggesting a connection between the Veteran's current eye 
problems and service, the Board finds no basis for a 
favorable disposition of the appeal.  

Tinnitus

The Veteran contends that he has had chronic tinnitus since 
1976, and believes that it is related acoustic trauma from 
serving in the Artillery during service.  

Concerning the Veteran's contentions, the Board notes that, 
lay assertions may serve to bolster a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d at 1336 (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

In this capacity, therefore, the Board finds the Veteran is 
competent to attest to his observations regarding his 
assertions of tinnitus since service.  Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  However, 
once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Barr 
v. Nicholson, 21 Vet. App. at 310; see also Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

To the extent the Veteran alleges that he has had chronic 
tinnitus since service, the Board finds that his assertions 
are not only unsupported by any objective evidence, but 
contradicted by the service treatment records which showed no 
complaints or findings of any hearing problems, and by the 
negative post-service medical evidence until the filing of 
this claim in September 2006.  The service treatment showed 
that the Veteran was treated for right ear pain associated 
with a viral syndrome in February and March 1976.  However, 
the Veteran did not report any hearing problems or tinnitus.  
Furthermore, he specifically denied any prior history or any 
current ear or hearing problems at the time of his service 
separation examination in July 1978.  The Veteran did not 
report any problems with tinnitus on his original application 
for VA compensation benefits in March 1979, or when examined 
by VA in March 1979 and April 1981, and no pertinent 
abnormalities were noted on either examination.  Similarly, 
there was no mention of tinnitus or any hearing problems on 
the numerous VA and private medical records from 1979 to the 
present.  The Board finds it significant that while the 
Veteran now claims to have had chronic tinnitus since 
service, he did not mention any such problems when he was 
first evaluated by VA for his hearing in October 2005.  The 
first reported complaint of tinnitus was with the filing of 
this claim in September 2006.  

The Board finds that the Veteran's assertions of chronic 
tinnitus since service, is not supported by any credible 
evidence and is of limited probative weight.  The fact that 
the Veteran never mentioned any problems with tinnitus in 
service or for nearly four decades after his discharge from 
service, including on VA audiological examination in October 
2005, raises serious questions as to his credibility.  Under 
the circumstances, the Board finds that the Veteran's 
assertions that he has had chronic tinnitus since service are 
not believable.  Buchanan v. Nicholson, supra; Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  

Furthermore, the Veteran was afforded a VA audiological 
examination in January 2007.  The examiner indicated that the 
claims file was reviewed and included a detailed description 
of the Veteran's complaints and medical history.  He noted 
that the Veteran had a long history of noise exposure after 
service working for a mining company and a mill for 22 years, 
and that he was taking medications that can cause or 
aggravate tinnitus.  He also noted that there were no 
complaints of tinnitus until the current examination.  The 
examiner concluded that the Veteran's tinnitus was not 
related in anyway to his military service.  

The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record and 
included a discussion of all relevant facts.  The audiologist 
offered a rational and plausible explanation for concluding 
that the Veteran's current tinnitus was not related to 
service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  Moreover the 
Veteran has presented no competent medical evidence to 
dispute the opinion.  Thus, the most probative evidence of 
record consists of the January 2007 VA audiologist's opinion.  

As there is no competent medical evidence of record 
suggesting a connection between the Veteran's current 
tinnitus and service, and no objective evidence of any 
complaints or manifestations until nearly four decades after 
his discharge from service, the record affords no basis to 
grant service connection.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for tinnitus.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  











ORDER


Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a total right knee 
arthroplasty is denied.

Entitlement to service connection for myopic astigmatism with 
presbyopia (claimed as sight problems), due to service-
connected hypertension, is denied.

Entitlement to service connection for tinnitus is denied.




		
	K.A. KENNERLY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


